               Case 1:19-po-00151-SAB Document 13 Filed 09/18/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B. TAYLOR
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5

 6 Attorneys for the
   United States of America
 7

 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                            CASE NO. 1:19-po-00151-SAB

13              Plaintiff,
                                                          PARITES’ JOINT MOTION FOR
14      v.                                                WITHDRAWAL OF GUILTY PLEA
                                                          AND DISMISSAL
15   HARIHARAN GANESH,

16              Defendant.

17

18                                           Background

19           On September 18, 2019, the parties entered into a deferred entry of judgment for one year

20 pursuant to 18 U.S.C. § 3607 (a) (Dkt.4). The Plea Agreement obligated the defendant to plead

21 guilty to Violation Notice Number 9073355, possession of a controlled substance in violation of

22 36 C.F.R. § 2.35 (b)(2), and to perform the following: (1) Pay a fine and court fees in the amount

23 of $540; (2) Obey all laws.

24           Counsel for the United States has confirmed that the defendant has complied with each of

25 the obligations set forth in the Plea Agreement.

26           The parties agree that the defendant’s successful completion of the terms of the Plea

27 Agreement, including his ability to remain law-abiding, present fair and just reasons for the

28 withdrawal of his guilty plea under Federal Rule of Criminal Procedure 11(d)(2)(B).

29                                                    1
30
               Case 1:19-po-00151-SAB Document 13 Filed 09/18/20 Page 2 of 3


 1

 2                                                Motion

 3           In accordance with the Plea Agreement, the parties now move the Court for the following

 4 relief:

 5           1) That the Court find that defendant has provided a fair and just reason for withdrawal

 6              of his guilty plea;

 7           2) That the Defendant’s Plea of Guilty be WITHDRAWN; and

 8           3) That Violation Notice Number 9073355 be DISMISSED WITH PREJUDICE; and

 9           4) That the Defendant’s term of probation be DISCHARGED.

10

11 Dated: September 18, 2020                             McGregor W. Scott
                                                         United States Attorney
12
                                                  By:    /s/William B. Taylor
13                                                       WILLIAM B. TAYLOR
14                                                       Special Assistant U.S. Attorney

15

16

17                                                By:    /s/Kevin Rooney
18                                                       KEVIN ROONEY
                                                         Attorney for Defendant
19

20

21

22

23

24

25

26
27

28

29                                                   2
30
                Case 1:19-po-00151-SAB Document 13 Filed 09/18/20 Page 3 of 3


 1
                                          Order
 2
              The Court hereby finds that the defendant has shown a fair and just reason for the
 3
     withdrawal of his guilty plea. The Court therefore orders:
 4
              1) That the Defendant’s Plea of Guilty be WITHDRAWN; and
 5
              2) That Violation Notice Number 9073355 be DISMISSED WITH PREJUDICE; and
 6
              3) That the Defendant’s term of probation be DISCHARGED.
 7

 8
     IT IS SO ORDERED.
 9

10
     Dated:     September 18, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                    3
30
